                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 ERIC DANIEL ROGERS,                            )
                                                )        Case No. 3:21-cv-135
               Plaintiff,                       )
                                                )        Judge Travis R. McDonough
 v.                                             )
                                                )        Magistrate Judge Debra C. Poplin
 STATE OF TENNESEE, HAWKINS                     )
 COUNTY JAIL MEDICAL                            )
 DEPARTMENT, MELISSA HUNT,                      )
 EMMA NURSE, and CARMEN NURSE,                  )
                                                )
                Defendants.                     )



                                 MEMORANDUM OPINION


       Plaintiff, a prisoner of the State of Tennessee confined in the Hawkins County Jail, has

filed a pro se complaint for violation of 42 U.S.C. § 1983 challenging jail charges for

medications and medical visits (Doc. 2) and a motion for leave to proceed in forma pauperis

(Doc. 1). For the reasons set forth below, Plaintiff’s motion for leave to proceed in forma

pauperis (Id.) will be GRANTED, and this action will be DISMISSED because the complaint

fails to state a claim upon which relief may be granted under § 1983.

I.     FILING FEE

       As it appears from Plaintiff’s motion for leave to proceed in forma pauperis (Id.) that he

is unable to pay the filing fee, this motion will be GRANTED.

       Because Plaintiff is an inmate of the Hawkins County Jail, he will be ASSESSED the

civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be DIRECTED

to submit to the Clerk, U.S. District Court, 800 Main Street, Knoxville, Tennessee 37902, as an




Case 3:21-cv-00135-TRM-DCP Document 4 Filed 04/12/21 Page 1 of 5 PageID #: 11
initial partial payment, whichever is the greater of: (a) twenty percent (20%) of the average

monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of the average

monthly balance in his inmate trust account for the six-month period preceding the filing of the

complaint. 28 U.S.C. § 1915(b)(1)(A) and (B). Thereafter, the custodian of Plaintiff’s inmate

trust account shall submit twenty percent (20%) of Plaintiff’s preceding monthly income (or

income credited to Plaintiff’s trust account for the preceding month), but only when such

monthly income exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty

dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been paid to the Clerk. 28 U.S.C.

§ 1915(b)(2).

       To ensure compliance with this procedure, the Clerk will be DIRECTED to provide a

copy of this memorandum and order to the custodian of inmate accounts at the institution where

Plaintiff is now confined, the Attorney General for the State of Tennessee, and the Court’s

financial deputy. This order shall be placed in Plaintiff’s prison file and follow him if he is

transferred to another correctional institution.

II.    COMPLAINT SCREENING

       A. Standard

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard that the Supreme Court set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim

under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the



                                                   2
Case 3:21-cv-00135-TRM-DCP Document 4 Filed 04/12/21 Page 2 of 5 PageID #: 12
language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to

survive an initial review under the PLRA, a complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570).

          Formulaic and conclusory recitations of the elements of a claim are insufficient to state a

plausible claim for relief. Id. at 681. Likewise, an allegation that does not raise a plaintiff’s right

to relief “above a speculative level” fails to state a claim upon which relief may be granted.

Twombly, 550 U.S. at 570. However, courts liberally construe pro se pleadings and hold them to

a less stringent standard than lawyer-drafted pleadings. Haines v. Kerner, 404 U.S. 519, 520

(1972).

          A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

          B. Complaint Allegations

          Plaintiff takes medication for anxiety and depression and requires two types of insulin to

keep him alive (Id. at 4). While in the Hawkins County Jail, Plaintiff has been charged for sick

calls, including a ten-dollar charge for Defendant Nurse Hunt rechecking his blood sugar, even

though he did not ask her to do so (Id.). He also is charged fifteen dollars a month for his

medications (Id.). But Plaintiff believes that, due to his status as a State of Tennessee inmate, he

should not have to pay for medication and/or medical care (Id. at 3–4). Plaintiff has sued the

State of Tennessee, the Hawkins County Jail Medical Staff, and Nurses Melissa Hunt, Carmen,

and Emma (Id. at 1, 3). As relief, Plaintiff seeks a refund of the money he has been charged and

a transfer to a new facility (Id. at 5).

          C. Analysis



                                                   3
Case 3:21-cv-00135-TRM-DCP Document 4 Filed 04/12/21 Page 3 of 5 PageID #: 13
       Plaintiff’s assertion that he is charged for medical services and medications as a state

inmate in the Hawkins County Jail fails to allege a constitutional violation. Specifically, while

Plaintiff has a protected property interest in his money, Bailey v. Carter, 15 F. App’x 245, 251

(6th Cir. 2001), he alleges only that he was charged ten dollars for a medical visit and that he is

charged fifteen dollars per month for two types of insulin and medication to treat his anxiety and

depression. However, the Sixth Circuit has found that such charges are constitutional. White v.

Corr. Med. Servs., 94 F. App’x 262, 264 (6th Cir. 2004) (holding that “it is constitutional to

charge inmates a small fee for health care where indigent inmates are guaranteed service

regardless of ability to pay”); Bailey, 15 F. App’x at 251 (affirming a district court’s dismissal of

claims challenging nominal medical fees charged in jails as frivolous). Nothing in the complaint

suggests that Plaintiff has been denied any medications or medical care based on any inability to

pay.

       Thus, even liberally construing the complaint in favor of Plaintiff, it fails to state a claim

upon which relief may be granted under § 1983, and it will be DISMISSED.

III.   CONCLUSION

       For the reasons set forth above:

       1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1) will be
          GRANTED;

       2. Plaintiff will be ASSESSED the civil filing fee of $350.00;

       3. The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit the
          filing fee to the Clerk in the manner set forth above;

       4. The Clerk will be DIRECTED to provide a copy of this memorandum and order to
          the custodian of inmate accounts at the institution where Plaintiff is now confined, the
          Attorney General for the State of Tennessee, and the Court’s financial deputy;

       5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
          upon which relief may be granted under § 1983;


                                                  4
Case 3:21-cv-00135-TRM-DCP Document 4 Filed 04/12/21 Page 4 of 5 PageID #: 14
      6. Accordingly, this action will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
         and 1915(A); and

      7. The Court CERTIFIES that any appeal from this action would not be taken in good
         faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
         Procedure.

      SO ORDERED.


                                          /s/Travis R. McDonough
                                          TRAVIS R. MCDONOUGH
                                          UNITED STATES DISTRICT JUDGE




                                             5
Case 3:21-cv-00135-TRM-DCP Document 4 Filed 04/12/21 Page 5 of 5 PageID #: 15
